Name: Commission Implementing Regulation (EU) 2019/653 of 24 April 2019 amending Regulation (EC) No 847/2006 as regards the Union tariff quotas for certain prepared or preserved fish
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  foodstuff;  fisheries;  European construction;  Asia and Oceania
 Date Published: nan

 25.4.2019 EN Official Journal of the European Union L 110/34 COMMISSION IMPLEMENTING REGULATION (EU) 2019/653 of 24 April 2019 amending Regulation (EC) No 847/2006 as regards the Union tariff quotas for certain prepared or preserved fish THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2006/324/EC of 27 February 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (1), and in particular Article 2 thereof, Whereas: (1) Commission Regulation (EC) No 847/2006 (2) introduced from 2 June 2006 two annual tariff quotas for duty-free imports of certain prepared or preserved fish. (2) Regulation (EU) 2019/216 of the European Parliament and of the Council (3) provides that, following the withdrawal of the United Kingdom from the Union, the tariff rate quotas included in the Union's schedule of concessions and commitments annexed to the General Agreement on Tariffs and Trade 1994 are to be apportioned between the Union and the United Kingdom based on the EU-27 share in the quota usage set out in the Annex to that Regulation. (3) As a result, measures need to be adopted in order to implement the apportionment of the tariff rate quotas set out in Part C of the Annex to Regulation (EU) 2019/216. In particular, the tariff rate quota quantities set out in Regulation (EC) No 847/2006 should be replaced by those quantities resulting from the apportionment. (4) The date on which Article 1(2) of Regulation (EU) 2019/216 starts to apply is likely to be a day that falls in a quota period that has started running. It is therefore necessary to lay down specific rules for implementation of the apportionment of the quantities not allocated on that day for the tariff rate quotas for which the quota period begins before that date and ends after that date. (5) To ensure legal certainty and transparency for economic operators, the Commission should publish the quantities that are available following the apportionment of those tariff rate quotas within 2 working days of the date of application of Article 1(2) of Regulation (EU) 2019/216. (6) Article 1(2) of Regulation (EU) 2019/216 shall apply from the day following that on which Council Regulation (EC) No 32/2000 (4) ceases to apply to and in the United Kingdom. It is therefore appropriate that this Regulation enters into force as a matter of urgency and applies from the date from which Article 1(2) of Regulation (EU) 2019/216 applies. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 847/2006 is amended as follows: (1) in Article 1, paragraph 2 is replaced by the following: 2. An annual tariff quota of 754 tonnes with exemption of customs duties shall be opened for Union imports of prepared or preserved fish of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor, other than whole or in pieces, falling within CN code 1604 20 50.; (2) in Article 2, paragraph 2 is replaced by the following: 2. of the tariff quota of 754 tonnes in Article 1(2), 123 tonnes shall apply within order number 09.0706 to imports originating in Thailand, and the remaining part, notably 631 tonnes, shall apply within order number 09.0707 to imports originating in all countries.. Article 2 1. By way of derogation from Article 1, where for a tariff rate quota the quota period begins before the date from which Article 1(2) of Regulation (EU) 2019/216 applies and ends after that date, the apportionment of the tariff rate quota concerned shall be made by applying the EU-27 percentage to a basis consisting of the quantities of that tariff rate quota available after the last allocation. 2. Within 2 working days of the date of application of Article 1(2) of Regulation (EU) 2019/216, the Commission shall publish, by means of an appropriate web publication, the quantities available on that date. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date from which Article 1(2) of Regulation (EU) 2019/216 applies. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 120, 5.5.2006, p. 17. (2) Commission Regulation (EC) No 847/2006 of 8 June 2006 opening and providing for the administration of Community tariff quotas for certain prepared or preserved fish (OJ L 156, 9.6.2006, p. 8). (3) Regulation (EU) 2019/216 of the European Parliament and of the Council of 30 January 2019 on the apportionment of tariff rate quotas included in the WTO schedule of the Union following the withdrawal of the United Kingdom from the Union, and amending Council Regulation (EC) No 32/2000 (OJ L 38, 8.2.2019, p. 1). (4) Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95 (OJ L 5, 8.1.2000, p. 1).